Scudder, P.J, and Lunn, J.
(dissenting). We respectfully dissent, because we cannot agree with the majority that there is substantial evidence in the record to support the determination of the Commissioner of respondent-petitioner New York State Division of Human Rights (Commissioner) that age played a role in the decision of petitioner-respondent (petitioner) to terminate the employment of respondent-petitioner Clark Waring Blackburn, Jr. (complainant) (see generally Rainer N. Mittl, Ophthalmologist, P.C. v New York State Div. of Human Rights, 100 NY2d 326, 331 [2003]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-180 [1978]). The record establishes that complainant was one of two individuals employed by petitioner, an agency funded by New York State, at a grade Ml managerial position. Only one other employee, petitioner’s executive director, was employed at a higher grade, i.e., an M4 position. In 1992, after the executive director announced his retirement, and at a time when the state was experiencing fiscal problems and there were rumors of layoffs, several of petitioner’s nonmanagerial employees proposed a restructuring plan to petitioner’s board of directors (Board) that would cut costs by eliminating positions and job duties performed by petitioner, and by redistributing managerial responsibilities to more employees at lower pay grades. That redistribution would also serve as an incentive for promotion among the nonmanagerial positions. The driving force behind the proposal was a grade 23 employee who was competing with complainant for promotion to the M4 position about to become vacant. That grade 23 employee, as well as the other nonmanagerial employees, believed that petitioner had more upper level management positions than it needed or could afford, that complainant spent his time on projects that were unimportant to petitioner’s mission, and that complainant was not an effective manager. Thus, the proposal that the nonmanagerial employees presented to the Board eliminated one of the two Ml managerial positions and the executive secretary’s position, and it also eliminated the grade 23 position held by complainant’s competitor for the M4 position on the assumption that the grade 23 employee would be appointed to the M4 position. In addition, the proposal downgraded one grade 18 position to a grade 14 position and downgraded the M4 position to the entry level sal*1173ary for that position, and it included a suggestion that the prioritization of petitioner’s job duties be revised. Complainant and the second Ml employee presented an alternative proposal to the Board suggesting that the employees should discuss ways to cut expenses and to cultivate outside sources of funding rather than eliminating positions or job duties.
The Board rejected the proposal of complainant and the other Ml employee and instead agreed with the restructuring plan proposed by the nonmanagerial level employees. Complainant’s competitor thus was appointed to the M4 position, and petitioner’s job duties were reviewed and reprioritized. Over half of the projects on which complainant was working, those involving projects outside the Tug Hill Plateau region, were assigned a low priority. The projects on which the second Ml employee was working, those involving environmental issues in the Tug Hill Plateau region, were given a high priority. The newly appointed M4 employee then implemented the restructuring plan by eliminating complainant’s position, the position of the executive secretary and his own former position, as proposed, and none of those positions was ever reinstated or filled.
In our view, there is substantial evidence in the record establishing that, while complainant was purposefully targeted for termination from the outset of petitioner’s fiscal problems, the termination was not motivated by age discrimination. Rather, the términation resulted from his rivalry with his competitor for promotion to the M4 position, the generally held opinion by the nonmanagerial employees that complainant wasted time and resources on the wrong projects, and the steps taken by the nonmanagerial employees to protect their own jobs by convincing the Board that any job cuts should be from managerial positions only.
In support of its agreement with the determination of the Commissioner that complainant’s termination was age related, the majority notes that the Commissioner relied, inter alia, upon evidence that complainant was not offered a lower paying job, that new younger employees were hired and existing younger employees were promoted after his termination, and that there were more supervisory positions after the reorganization. We conclude, however, that the evidence upon which the Commissioner relied was merely evidence of actions taken to implement the proposal of the nonmanagerial employees, which was accepted by the Board, to lower petitioner’s operating costs, to eliminate projects that complainant’s competitor believed were unnecessary, to assume control of petitioner, and to terminate complainant’s employment. For example, although complainant *1174interprets petitioner’s failure to offer him a lower paying position as age discrimination, complainant himself testified that the Board rejected downgrades as a solution to petitioner’s fiscal problems because of the negative effect of downgrades on morale.
The record further establishes that, although younger employees were hired, some of those employees were hired to work in petitioner’s environmental sector, which had been given a high priority pursuant to the proposal accepted by the Board. In addition, the new employees were hired at a grade 14 position only, a salary level commensurate with less experienced workers, and the promotions of the existing younger employees were motivated in part to fill vacancies of employees who had voluntarily left petitioner’s employment and in part to redistribute work formerly performed by complainant and the executive secretary who had been terminated, so as to spread managerial tasks more evenly. Significantly, none of the employees upgraded was promoted to any of the eliminated positions. Although there were more individuals performing managerial duties and more upgrades after the reorganization, those managerial duties were accomplished at less cost to petitioner. Thus, before the reorganization there was one M4 position, two Ml positions and two grade 23 positions, and after the reorganization there was one entry level M4 position, one Ml position and three grade 23 positions. Complainant himself testified that petitioner could be effectively administered by only two managerial level positions, either by one M4 position and one Ml position, or by two Ml positions. Another employee testified that, after the reorganization and the elimination of complainant’s former job duties, petitioner in fact operated in a more productive manner.
Upon reviewing the record in its entirety, rather than merely reviewing the testimony of complainant concerning his interpretation of the reason for his termination, we conclude that the evidence is not “of such quality and quantity as to generate conviction in and persuade a fair and detached fact finder” that the termination of complainant was even partially motivated by his age (300 Gramatan Ave. Assoc., 45 NY2d at 181; see also Matter of Consolidated Edison Co. of N.Y. v New York State Div. of Human Rights, 77 NY2d 411, 417 [1991], rearg denied 78 NY2d 909 [1991]). Rather, examining the record as a whole, we conclude that the evidence is of such quality and quantity as to compel the conclusion that complainant was terminated for many interwoven reasons, none of which included his age. He was terminated because of the need of petitioner to reduce its budget, because of the Board’s decision to restructure the job *1175duties of petitioner to concentrate on issues only within the Tug Hill Plateau region, because of the belief held by both the nonmanagerial employees and the Board that complainant’s position was the most expendable, because of the nonmanagerial employees’ disagreement with complainant’s managerial style, and because complainant was unsuccessful in his rivalry with a fellow employee for petitioner’s executive directorship position. We therefore would annul the Commissioner’s determination, grant the petition and dismiss the cross petitions of respondents petitioners for enforcement. Present—Scudder, P.J., Hurlbutt, Lunn, Green and Gorski, JJ.